DISTRIBUTION AGREEMENT

Vitamin products

This Distribution Agreement (the "Agreement") is made and entered into this 30
Day of January, 2003 (the "Effective Date") by Nopal AS, a company organized and
existing under the laws of Norway with an office at Billingstadsletta 25, N-1396
Billingstad (hereinafter called the "Comapany") and Alpharma AS, a company
organized and existing under the laws of Norway with an office at Harbitzallèen
3, N-0275 Oslo (hereinafter called "Distributor").

 

ARTICLE 1.



Definitions



1.1   The term "Products" shall mean those products listed on Exhibit A, and
such other additional products as may be mutually agreed upon, in writing, from
time to time.

1.2   The term "Territory" shall mean Norway.

1.3   The term "Customers" shall mean pharmacies, health care supply stores and
health care institutions

1.4   The "Trademarks" shall mean those trademarks identified on Exhibit A.

 

ARTICLE 2.



Appointment



2.1   Distributor: The Company hereby appoints Distributor as its distributor in
the Territory for marketing, sale and distribution of the Products to the
Customers in the Territory according to the terms and conditions of this
Agreement and Distributor accepts such appointment.

2.2   Control of Products: The Company reserves the right in its sole discretion
to discontinue sales of Products in the Territory from time to time and to
remove such Products from this Agreement by notice to Distributor, or to change
any of the sizes, packages or other features of the Products, without incurring
any obligation or liability to Distributor, however with reasonable
consideration of Distributor's preferences in respect of the Product portfolio.
Distributor may at any time propose the adoption of further products to be
included as Products under this Agreement for the Company's consideration and
approval.

2.3   Supply of Products: Any of the Products may, at the Company's option, be
supplied by the Company or any of its affiliated companies. The terms and
conditions of this Agreement shall apply to transactions between Distributor and
any such affiliated companies as if they were direct parties to this Agreement.

ARTICLE 3

Sales Activities



Distributor shall conduct the sales activities contemplated under this Agreement
by purchasing Products from the Company for resale to the Customers within the
Territory at resale prices to be determined by Distributor. During the term of
this Agreement, Distributor shall:

3.1   Marketing Best Efforts: At all times use its best efforts to promote and
extend sales of the Products to the Customers throughout the Territory,
including establishing appropriate prices to the trade and providing sufficient
distribution facilities, warehouse space, transport equipment and trained sales
personnel to meet and extend demand throughout the Territory.

3.2   Promotion outside the Territory: Not actively promote the sale of the
Products to customers having their place of business outside the Territory and
refrain from seeking customers and from maintaining any distribution depot for
the Products outside the Territory.

3.3   Competition: Not without the Company's prior written approval sell, market
or distribute directly or indirectly, any product which competes with the
Products.

3.4   Storage: Properly store the Products in accordance with the Company's
instructions and all applicable laws and regulations.

3.5   Reports: Within ten (10) days after the end of each quarter submit to the
Company a written report stating stocks and the number and value of packages of
the Products sold by Distributor in the Territory during the preceding quarter
compared to budget together with comments on discrepancies and outcome of
advertising campaigns, if any.

3.6   Product Integrity: Not tamper with or alter the Products.

3.7   Inspection: Allow the Company's representatives access during normal
business hours to inspect Distributor's facilities and operations relating to
the Products, including Distributor's records relating to sale of the Products
and Distributor's inventory of Products.

3.8   Stock Levels: Employ its best efforts to insure that stock levels are
sufficient to assure that there are no breaks in the supply of Product to the
Customers, subject to the Company's ability to supply as provided for in this
Agreement.

3.9   Recalls: Comply with and assist the Company in complying with reasonable
product recall and crisis management policies regarding Product issues
communicated to Distributor from time to time.

ARTICLE 4

Prices and Orders



4.1 Distributor Price: The initial price list for the sale of Products to
Distributor is set out in Exhibit A. The Company may regulate the price list on
or before March 1, July 1 or November 1, becoming effective 3 months after the
above dates. However, in the event of changes in the price basis of considerable
impact on the price structure, price regulation may take place at any time of
the year. Distributor shall regularly keep the Company informed of its price
calculations and margins within the distribution channels as well as of further
circumstances having an impact on consumer prices.

4.2 Tenders: Any tenders for the Products received by Distributor shall be
passed on to the Company for further action.

4.3 Forecast: By December 15 of each calendar year, Distributor shall submit to
the Company its forecast for the following calendar year. Such forecast shall be
updated each quarter by product number for the following 12 month period. The
forecast for the current month and the following two months may not be changed.

4.4 Orders: Firm orders for Products shall be made in writing by Distributor to
the Company at the address specified in Section 21.1 or to any other address
communicated to Distributor by the Company shall be subject to a delivery time
of at least six (6) weeks. In case of orders exceeding the forecasted quantity,
the Company shall use its best efforts to fulfill the orders within a reasonable
delivery time.

ARTICLE 5

Terms of Delivery



5.1   Acceptance: No sales order placed by Distributor shall be binding on the
Company unless the Company has issued an order confirmation.

5.2   Agreement Paramount: Any terms or conditions stated in Distributor's order
inconsistent with this Agreement shall be null and void.

5.3   Terms of Orders: Unless specifically agreed otherwise in writing, all
Products are sold CPT Distributor's premises at Vennesla (as such term is
defined in the current edition of "Incoterms"). The parties shall cooperate with
a view to minimizing costs of packing.

5.4   Claims: Any complaint regarding obvious qualitative faults and/or
quantitative shortcomings of the Products delivered by the Company shall be made
in writing by Distributor to the Company within five (5) days after receipt of
the Products, failing which any such claims shall be barred. Distributor shall
notify the Company without undue delay of Distributor becoming aware of any
defects in the Products which may not or would not have been obvious at delivery
by visual inspection of such Products made with reasonable care. Distributor
shall supply such documents or samples as the Company may request to support
Distributor's claim. The Company agrees by replace such Products within five (5)
days from Distributor's notice or to issue a credit note for the invoiced value
thereof, provided, however, that proof of the Products not meeting standard or
being defective is established by Distributor and has been accepted by the
Company's Quality Assurance. Subject to Article 13 Distributor's remedies for
such defective Products shall be limited to said replacement or credit note, and
the Company shall in no way be liable to Distributor for any loss, including but
not limited to any indirect or consequential loss such as loss of profit,
suffered by Distributor in any such instance.



ARTICLE 6

Payments



6.1 Payment Term: Payments by Distributor shall be made to the Company in
Norwegian Kroner (NOK) to the account specified by the Company within forty-five
(45) days after the date of invoice.

6.2 Failure to Make Payment: Failure by Distributor to make any payment required
under this Agreement when due shall be a breach of this Agreement and without
limiting the Company's other remedies Distributor shall owe and pay to the
Company interest on such overdue payment at the rate of two per cent (2%) over
the current interest rate p.a. for one-month funding in Norway.

ARTICLE 7

Marketing and Advertising



7.1 Design/Profile: Distributor shall market the Products in the Company's
standard trade dress and in accordance with the Product profile outlined by the
Company.

7.2   Marketing Plan/Budget: The Distributor shall be responsible for
establishing a yearly marketing plan and advertisement budget in cooperation
with Company. The Distributor shall be responsible for adherence to the
advertisement budget.

7.3   Cost of Joint Marketing: Special sales incentives may be required to get
product distribution in the main sales channels ("Joint Marketing"), and the
Distributor will include proposals for such joint marketing costs in the yearly
marketing plan. If and when approved by the Company, the cost for such
incentives will be covered by the Company. The Distributor may propose, for
Company review and approval joint marketing efforts also outside the yearly
marketing plan.

7.4 Cost of Promotion Materials: The cost of any promotion material shall be
covered by the Distributor, unless otherwise agreed between the Company and the
Distributor.

7.5 Other Costs: Distributor shall bear the costs of special offers, wholesaler
rebates, agreements with chain stores and wholesaler's yearly bonus. Distributor
shall keep the Company informed on ongoing negotiations with pharmacy chains and
other relevant customer groups and the outcome thereof.

7.6 Failure to Perform: In the event that during the terms of this Agreement
Distributor fails to achieve the goals stipulated in the marketing plan by 30%
(thirty per cent) or more, either party shall be entitled to terminate this
Agreement upon six (6) months` prior written notice.

ARTICLE 8

Compliance with Laws



8.1 Applicable Laws: Distributor represents that it is aware of existing laws
and regulations in the Territory covering the storage, distribution and sale of
the Products and that it shall operate in accordance with such laws and
regulations.

8.2 Distributor Approval: Distributor shall comply at its own expense with any
requirements for the registration or recording of Distributor with governmental
or administrative entities in the Territory. Upon termination or expiration of
this Agreement, Distributor shall take all acts necessary at its expense to
cancel such registration or recording.

ARTICLE 9

Confidential Information



9.1 Confidentiality Obligations: Distributor shall not disclose to third parties
or to Distributor's employees, any information concerning the business, affairs,
or the Products of the Company which Distributor may acquire in the course of
its activities under this Agreement, except to those of Distributor's employees
who need to know such information for performance of this Agreement and then
only for such purpose. Distributor shall take all necessary precautions to
prevent any unauthorized disclosure by any of its employees.

9.2 Exceptions: The provisions of Section 9.1 shall not apply to any information
which (a) has become publicly known through no fault of Distributor or its
employees, or (b) was approved for release by written authorization by the
Company.



ARTICLE 10

Trademarks



10.1 Trademark License: The Company hereby grants to Distributor according to
the terms and conditions of this Agreement a non-transferable license to use the
Trademarks in the manner agreed with the Company solely to promote, advertise
and sell the Products to the Customers in the Territory. Distributor must use
appropriate trademark notice. Furthermore the Company grants to Distributor a
non-transferable license to the Company's logo in the manner agreed with the
Company solely to promote, advertise and sell the Products to the Customers in
the Territory. Distributor shall ensure that the Company's logo is correctly
used in all advertising materials.

10.2 Trademark Approvals: Distributor shall obtain the consent of the Company on
all matters relating to the use of the Trademarks and the Company's logo before
the first use of the Trademarks.

10.3 Trademark Registration: Registration and any other form of protection for
the Trademarks shall only be obtained by the Company or its associated companies
and Distributor shall not seek to register any Trademark or any trademark which
is confusingly similar to any Trademark. Distributor shall furnish the Company
with all information reasonably requested by the Company (including specimens
and samples illustrating the manner of use of the Trademarks) and documents
(including the execution and delivery of any and all affidavits, declarations,
oaths and other documents) to assist the Company in maintaining trademark
protection and registration for the Trademarks.

10.4 Trademark Infringement: Distributor shall promptly notify the Company (a)
of any actual or suspected infringement or misuse of the Trademarks, or (b) of
any information which may adversely affect the Trademarks or the Company.
Distributor shall not take any action in an attempt to enforce any rights
regarding the Trademarks without the prior written approval of the Company. The
Company shall have the right to control and direct any such action against
infringers or suspected infringers in its sole discretion and Distributor shall
cooperate with the Company, at the Company's reasonable expense, and provide all
requested assistance in relation to any such action.

10.5 Trademark Ownership: Distributor acknowledges and agrees that the Company
owns all right, title, and interest in and to the Trademarks and the logo. All
use of the Trademarks and the logo under this Agreement or otherwise by
Distributor and all goodwill associated therewith shall inure to the exclusive
benefit of the Company. Distributor shall use its best efforts to protect the
Company's rights in the Trademarks and the logo and shall not challenge the
validity of the Company's sole ownership thereof and its rights therein.

ARTICLE 11

Sub-distributors



11.1 Sub-distributors: Distributor may not appoint sub-distributors or agents
for the sale of the Products in the Territory.

ARTICLE 12

No Consequential Damages

12.1   Disclaimer of Damages: UNDER NO CIRCUMSTANCES SHALL THE COMPANY OR ITS
AFFILIATES BE LIABLE TO DISTRIBUTOR OR ANY OTHER PERSON FOR ANY SPECIAL,
INCIDENTAL OR CONSEQUENTAL DAMAGES OTHER THAN PERSONAL INJURY CLAIMS ARISING OUT
OF DEFECTIVE PRODUCT SUPPLIED BY THE COMPANY, WETHER BASED UPON LOST GOODWILL,
LOST RESALE PROFITS,WORK-STOPPAGE, IMPAIRMENT OF OTHER GOODS, BREACH OF
CONTRACT, NEGLIGENCE OR OTHERWISE.

ARTICLE 13

Indemnification



13.1 Indemnification of Distributor: The Company shall indemnify Distributor and
hold it harmless from any personal injury claims, demands, liabilities, suits or
expenses of any kind arising out of damages to or defects in the Products
resulting from the Company's actions or inactions as manufacturer of the
Products.

13.2 Indemnification of the Company: Distributor shall indemnify the Company and
hold it harmless from any claims, demands, liabilities, suits, or expenses of
any kind arising out of (i) damages to or defects in the Products arising after
delivery of Products to Distributor or (ii) Distributor's actions or inactions
as distributor of the Products.

 

ARTICLE 14

Relationship between Parties

14.1 Independent Contractors: The relationship of the parties under this
Agreement is that of independent contractors. Distributor shall have no
authority to create any obligation, express or implied, on behalf of the
Company.

14.2 Use of the Company Name: Distributor shall not make quotations or write
letters in the name of the Company but in every instance shall use its own name.

14.3 Statements Concerning Products: Distributor shall not make any statements
concerning the quality or efficacy of the Products except those approved by the
Company.

ARTICLE 15

Effective Date and Duration



15.1   Term: This Agreement shall be effective from the Effective Date and shall
remain in effect in the first instance up to and including December 31, 2004 and
then from year to year, unless either party shall service notice of termination
at least six (6) months prior to the expiration of the initial term or any
subsequent one year term, or unless terminated earlier under the provisions of
this Agreement.

15.2   Right of Termination: Either party shall have the right to terminate this
Agreement by written notice at any time whenever any of the following events
should occur:

Breach:
If the other party is in breach of a material provision of this Agreement and
fails to remedy such breach within sixty (60) days after receipt of notice
requiring it to do so.
Insolvency:
If the other party is declared bankrupt or otherwise becomes subject of
insolvency proceedings.
Other Termination Events:
As provided elsewhere in this Agreement or by applicable law.

ARTICLE 16

Rights and Obligations upon Termination

16.1 No Liability for Termination: Upon expiration or termination of this
Agreement (i) the Company shall not be liable for any compensation, indemnity or
damages of any kind, whether because of the loss by Distributor of present or
anticipated profits or sales, or because of expenditures, investments, or
commitments made in connection with this Agreement, or for any other reason
whatsoever, (ii) Distributor shall cease all use of Trademarks and return to the
Company all written confidential information received from the Company or its
affiliates, (iii) the provisions of Sections 9., 10.3, 10.4 and 13 shall
continue to have effect, and (iv) any sums due from Distributor to the Company
shall be immediately due and payable.

16.2 Inventory: Upon expiration or termination of the Agreement, the Distributor
shall have the right, at the Company's discretion, either to sell out remaining
inventory of Products during a period of six (6) months or to return to the
Company or a party designated by the Company Distributors remaining inventory of
Products at the price originally invoiced and Distributor agrees to sell such
inventory as aforesaid. For the purpose of this paragraph, Distributor agrees
that upon expiration or termination of this Agreement, it shall promptly advise
the Company of the quantity of the Products which it has on hand at such
termination date. The Company may decline to fulfil any orders from Distributor
outstanding at the termination date.

ARTICLE 17

No Assignment



17.1 Agreement Not Assignable: This Agreement is being entered into by the
Company based on Distributor's particular abilities and therefore shall not be
assigned by Distributor, or any duty under this Agreement delegated, without the
prior written consent of the Company.



ARTICLE 18

Force Majeure



18.1 Events of Force Majeure: The Company shall not be liable for loss, damage,
detention, delay, or failure to deliver all or any part of the Products
resulting from causes beyond its control, including, but not limited to, fires,
strikes of its own or other employees, insurrection or riots, embargoes,
transport shortages, wrecks or delays, inability to obtain supplies and raw
materials, or requirements or regulations of any civil or military authority.

ARTICLE 19

Separability



19.1 Provisions Separable: If any provision of this Agreement is found by any
court or administrative body of competent jurisdiction to be invalid or
unenforceable, the invalidity or unenforceability of such provision shall not
affect the other provisions of this Agreement, and all provisions not affected
by such invalidity or unenforceability shall remain in full force and effect.
The parties agree to attempt to substitute for any invalid or unenforceable
provision a valid or enforceable provision which achieves to the greatest extent
possible the economic objectives of the valid or unenforceable provision, but in
the absence of agreement within thirty (30) days after commencing negotiations,
either party shall be entitled to terminate this Agreement by ninety (90) days
written notice to the other.

ARTICLE 20

Waiver



20.1 Effects of Waiver: The waiver by either party of a breach of any of the
provisions of this Agreement by the other party shall not be construed as a
waiver of any succeeding breach of the same or other provisions; nor shall any
delay or omission by either party in exercising any right that it may have under
this Agreement operate as a waiver of any breach or default by the other party.

 

ARTICLE 21

Notices



21.1 Requirements for Notices: Unless otherwise specifically provided herein,
all notices required or permitted by this Agreement shall be in writing and in
English and shall be personally delivered, mailed by registered mail, return
receipt requested, sent by telex confirmed by telephone conversation with the
recipient, or send by DHL, or similar courier requiring signature on receipt,
addressed as follows:

Company:

Nopal AS

 

Billingstadsletta 25

 

N-1396 Billingstad

 

Attention: Ivar Opsahl

 

Telephone: 66 77 61 00

 

Telefax: 66 77 61 60

   

Distributor's Office:

Alpharma AS, Norgesplaster Facility

 

Granliveien 21

 

P.O. Boks 85

 

N-4702 Vennesla

 

Attention: Harald Hidle

 

Telephone: 38 15 22 11

 

Telefax: 38 15 22 22

   

With a copy to:

Alpharma AS

 

Harbitzallèen 3

 

N- 0275 Oslo

 

Attention: General Manager

   

Distributor's Warehouse:

Alpharma AS, Norgesplaster Facility

 

Granliveien 21

 

P.O.Box 85

 

N- 4702 Vennesla

 

Attention: Jan Erik Lundevold

 

Telephone: 38 15 22 33

 

Telefax: 38 15 22 22

   

ARTICLE 22



Governing Law and Dispute Resolution



22.1 Governing Law: The United Nations Convention on Contracts for the
International Sale of goods shall have no application to this Agreement and is
hereby excluded. This Agreement shall be governed by and interpreted under the
laws of Norway.

22.2 Dispute Resolution: In the event of any dispute or difference between the
parties arising out of, or in connection with this Agreement the parties shall
meet in good faith to arrive at an amicable settlement. Failing this, the matter
shall be referred to a court of competent jurisdiction in Norway.

 

ARTICLE 23



Entire Agreement, Modifications and Interpretation



23.1 Entire Agreement: This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereto, and supersedes all prior
agreements between the parties and their predecessors, whether written or oral,
in particular Agreement dated January 12, 1993 between the parties hereto,
Agreement dated October 15, 1985 between Distributor and A/S Dumex (Norge) and
Agreement dated March 25, 1994 between Distributor and Norgesplaster A/S.

23.2 Modifications: No Modifications, amendments or supplements to this
Agreement shall be effective for any purpose unless in writing signed by each
party. Approvals or consents hereunder by a party shall also be in writing.
Without limitation, no term of any purchase order shall amend or modify this
Agreement.

23.3 Interpretation: This Agreement is executed in the English language. The
language used in this Agreement shall be deemed to be the language chosen by the
parties hereto to express their mutual intent and no rule of strict construction
against either party shall apply to any term or condition of this Agreement. The
headings to this Agreement are for ease of reference only and shall not be used
to construe any provision. The word "including" shall not limit a more general
preceding phrase and the word "hereof" shall refer to this Agreement as a whole.

***********************

 

 

IN WITNESS WHEREOF the Company and Distributor have caused this Agreement to be
executed by their duly authorized representatives.

 

 

 

Alpharma AS

A/S Nopal

                   

/s/ Thor Kristiansen

/s/ Tor Harung

Name: Thor Kristiansen

Name: Tor Harung

Title: General Manager

Title: President